Citation Nr: 1438074	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-28 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1968.  These matters are before the Board of Veterans Appeals (Board) on appeal from a November 2007 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a Decision Review Officer hearing in October 2009.  A transcript is in the record.  These matters were previously remanded by the Board for additional development.  

In its remand, the Board referred to the Agency of Original Jurisdiction (AOJ) the issues of service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD); a skin disorder, to include boils; a right knee disorder; and erectile dysfunction, to include as secondary to diabetes mellitus.  These issues were raised by the record but had not been adjudicated.  As there is no indication that the AOJ has adjudicated these matters, the Board is still without jurisdiction and is again referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

Because the AOJ failed to comply with the Board's remand directives, the issue of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Competent medical evidence reflects that the Veteran's hypertension is at least as likely as not caused by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's hypertension have been met. 38 U.S.C.A. §§ 1111, 5107 (West 2002 & Supp. 2013);  38 C.F.R. § 3.102, 3.303 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in the instant case.  Inasmuch as this decision grants the benefit sought, there is no reason to belabor its impact on the matter as any notice error or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.   See 38 C.F.R. § 3.310(a).   The Veteran alleges that his hypertension is due to his service-connected Type 2 diabetes mellitus (diabetes).

On July 2008 VA diabetes examination, the examiner noted that while diabetes was diagnosed in 1999, there was no information in the claims file as to when hypertension was diagnosed; however, during the examination, the Veteran reported that his hypertension was diagnosed in the early 1990s.  

In a November 2012 VA hypertension addendum opinion, the examiner noted that the Veteran's diabetes was diagnosed shortly after a May 2001 treatment record showed an elevated fasting blood sugar.  After reviewing the claims file, the examiner found that hypertension was diagnosed in June 2002 based on evidence of elevated blood pressure and proteinuria.  The examiner concluded that the Veteran's hypertension is at least as likely as not caused by his diabetes.

On December 2012 VA examination, the examiner noted evidence of hypertension pre-existing diabetes.  She opined that diabetes did not aggravate hypertension beyond its natural progression.  The Board finds this opinion inadequate as it fails to identify any evidence that hypertension pre-existed a diagnosis of diabetes.

The Board has reviewed the record and notes that the Veteran's statements during the July 2008 VA examination that he was diagnosed with hypertension in the early 1990s is not supported by the record.  According to a February 2000 primary care note, the Veteran's blood pressure was 137/84.  The only active problems were identified as nicotine addiction and heartburn.  In May 2001, the Veteran was treated for elevated fasting blood sugar dyspepsia, and breast tenderness.  Diabetes is diagnosed for the first time in a February 2002 treatment note.  The claims file shows that hypertension was not diagnosed until June 2002 (as noted by the November 2012 examiner).

As the medical records fail to show an earlier diagnosis for hypertension, and in light of the November 2012 VA opinion that the Veteran's diabetes caused his hypertension, the Board finds that the requirements for establishing secondary service connection are met and that service connection for hypertension is warranted. 


ORDER

Service connection for hypertension is granted.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim of service connection for headaches.  See 38 C.F.R. § 19.9 (2013). 

Unfortunately, the record reflects that there was a lack of substantial compliance with the June 2012 Board remand instructions as to the VA examination.   See Stegall, 11 Vet. App. at 268.   The remand directives specifically instructed the VA examiner to address whether there is clear and unmistakable evidence that the Veteran's headaches existed prior to service and, if so, whether there is clear and unmistakable evidence that the Veteran's headaches were not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The VA examiner was also asked to address the clinical significance of in-service findings of right frontal sinusitis, later CT findings of mucosal thickening of the right frontal sinus, and the Veteran's report that his headaches have always been right sided.  None of those directives was complied with.

Accordingly, the case is REMANDED for the following:

1. Forward the Veteran's claims file to an appropriate VA physician for a medical opinion, with examination only if deemed necessary, and ask that he or she review the claims file.  Thereafter, the physician should address the following, using the specific language requested:

(a) Is it clear and unmistakable (i.e. undebatable) that the Veteran's headaches existed prior to active service?  If so, is it clear and unmistakable (i.e. undebatable) that it was not aggravated beyond the normal progression of the disability by active service?  If not, is it at least as likely as not (a 50% or better probability) that the Veteran's headaches are otherwise related to his service?

(b) The opinion provider is asked to specifically comment on the clinical significance, if any, of the in-service January 1965 x-ray finding of right frontal sinusitis, the July 2010 CT finding of mucosal thickening of the right frontal sinus, and the Veteran's reports that his headaches have always been right sided.

The opinion provider must include rationale for all opinions.    

2.  The AOJ should then re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


